EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yayoi Ramos on February 15, 2022.
The application has been amended as follows: 
2.1. Claim 4 has been amended as follows:
--4. (Currently amended) A method of scavenging singlet oxygen, comprising contacting singlet oxygen with one selected from a group consisting of:
hexyl diethyl amino hydroxy benzoyl benzoate;
1-(4-methoxy phenyl)-3-(4-tert-butyl phenyl)-1,3-propanedione; and
terephthalylidene-3,3’-dicamphor-10,10’-disulfonate[;].
[2-ethyl hexyl 4-methoxy cinnamate; and
2-ethyl hexyl 2-cyano-3,3-diphenyl acrylate.]--
2.2. Claim 6 has been amended as follows:
--6. (Currently amended) A method of scavenging singlet oxygen, comprising contacting singlet oxygen with one selected from a group consisting of:
2-hydroxy-4-methoxy-5-(sodiooxysulfonyl) benzophenone;
drometrizole trisiloxane;
[2-hydroxy-4-methoxy benzophenone;] and

2.3. Claims 7-9 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The obviousness rejections over Wohlman et al in evidence of Cogen et al and Podhaisky et al in evidence of Cogen et al is withdrawn in view of Applicants arguments.  
The claims in their present amended form have overcome the obviousness rejection over Bissinger et al.
Newly found prior art of record, US Patent Application 2017/0135920, CN 101768403, US Patent Application 2005/0008665, JP2005-336115, US Patent 5,723,435 and US Patent 5,919,751 fail to teach or disclose the method claims in their present amended form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 18, 2022